SABERS, Justice
(concurring in result).
[¶ 22.] I concur in result only because the proposed expert admitted that he was not an expert as to the social and cultural standards and child rearing practices within the “Sioux culture.”
[¶ 23.] I submit his substantial expertise on Indian social, cultural and child rearing-practices of Native Americans generally is more than adequate to qualify as an expert in this case under these facts.
[¶ 24.] A review of the facts set forth in the majority opinion makes it clear that continued custody of these children by these parents would be likely to result in both serious emotional and physical damage:
Law enforcement discovered father extremely intoxicated and disoriented. Mother and two other adult males were also present and intoxicated. The children were extremely dirty and one child had a soiled diaper with fecal matter over this body. The youngest child was on a table amidst open and empty beer cans, cigarette butts and raw meat. W.H., Jr. was eating a raw bratwurst. The entire home was filthy. There were beer cans strewn about the apartment, a broken mirror on the kitchen counter and soiled diapers on the floor.
This was not the first allegation of inappropriate parenting of these children. M.H. had previously been placed in protective custody when he received skull fractures and the parents gave conflicting stories as to the cause of the injuries. W.H., Jr. suffered a broken leg in August of 1996 and the Department of Social Services (DSS) became involved in monitoring the family. There were also missed medical appointments relating to W.H., Jr. that resulted in referrals to DSS. In December 1997, *629the children were placed in the custody of DSS when mother was in jail and father was intoxicated while caring for the children. In May 1999, the children were found unsupervised while the parents were intoxicated. In December 2000, mother was arrested for assaulting father.
Mother and father stipulated that the children were abused and neglected.
Majority Opinion, ¶¶ 3-5.
[¶ 25.] This is child abuse and neglect and has more to do with intoxication than with any specific Native American or Sioux culture. Therefore, except for the admission of not being an expert within the Sioux culture, this case could have been affirmed.